    Case 9:18-cv-80176-BB Document 395-1 Entered on FLSD Docket 02/18/2020 Page 1 of 2


Zalman Kass

From:                              Zaharah Markoe
Sent:                              Monday, May 20, 2019 5:37 PM
To:                                Kyle Roche
Cc:                                Velvel (Devin) Freedman; Amanda McGovern; Zalman Kass; Bryan Paschal
Subject:                           Kleiman v. Wright - multimedia files
Attachments:                       Multi-Media File Listings.zip


Kyle,

As discussed and agreed last week, attached is our multimedia file listing by device (I will send you the password in a
separate email). We have already instructed AlixPartners to process and put into Relativity, the multimedia files listed
below by device and line number. Please let us know if you have any questions. We will consider any additional
multimedia files you identify; as agreed, however, neither side agrees to process every file identified by the other side
and will provide notification of any objection.

We look forward to receiving your list this week.

E00300534 – Macbook Pro:
      3384-3505.
E0025198- Seagate NAS:
       35507-35569 (only if SMS refers to text messages)
       67875-67924
       68820-25
       69050-79
       69090-91
       69183
       69398
       69410-13
       69415
       89998-90016
       90027
       98514
      98518-19
       98459-83

Best,

Zaharah

Zaharah Markoe

RIVERO MESTRE LLP
2525 Ponce de Leon Blvd. Suite 1000
Miami, Florida 33134
(P) 305-445-2500 | (F) 305-445-2505
zmarkoe@riveromestre.com | www.riveromestre.com

This message may contain confidential and privileged information. If it has
been sent to you in error, please reply to advise the sender of the error and
                                                              1
   Case 9:18-cv-80176-BB Document 395-1 Entered on FLSD Docket 02/18/2020 Page 2 of 2
then immediately delete this message.




                                           2
